Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Bailey et al. (US 2009/0151939) and Hammer et al. (US 8627902), as discussed in the action dated 3/31/22.
The prior art of record fails to disclose, alone or in combination, the key features of “the first emitted fluorescent light is generated from a first fluorescent color tag” and “adjusting an amount of the first fluorescent color tag pumped with a drilling fluid down the well based on the calculated percentage of the first emitted fluorescent light to formation cuttings to optimize correlation between the returned cuttings and the depth in the well” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “sending an output based on the percentage of tagged cuttings from the analysis and control program to a tag injection pump, the output comprising an adjusted amount of the at least one tag; and using the tag injection pump to pump the adjusted amount of the at least one tag into the well” in combination with the other limitations currently presented in the combination of claim 9.
The prior art of record fails to disclose, alone or in combination, the key features of “an analysis and control program in communication with the image processing system and the controller in the tag injection pump, the analysis and control program comprising instructions for inputting the percentage of tagged cuttings into a well analysis program and sending at least one command to the controller in the tag injection pump based on analysis from the percentage of tagged cuttings” in combination with the other limitations currently presented in the combination of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676